Citation Nr: 0904912	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  06-00 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to service connection for a left ankle sprain.

2.	Entitlement to an initial evaluation in excess of 10 
percent for coronary artery disease, status post 
myocardial infarction and bypass.

3.	Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc and joint disease of the 
lumbar spine.

4.	Entitlement to an initial compensable evaluation prior to 
March 24, 2006, for degenerative disc and joint disease of 
the cervical spine.

5.	Entitlement to an initial evaluation in excess of 10 
percent as of March 24, 2006, for degenerative disc and 
joint disease of the cervical spine.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1974 to 
August 1974 and from January 1985 to December 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The veteran and his spouse testified before the undersigned 
Acting Veterans Law Judge at a November 2008 hearing 
conducted at the RO.  A transcript of the hearing is of 
record.

The Board notes that at the November 2008 Board hearing, the 
veteran indicated he suffers from a painful scar related to 
his service-connected coronary artery disease, status post 
bypass.  It appears the veteran is seeking to file an 
informal claim for service connection for this disability.  
As such, this issue is REFERRED to the RO for its 
consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issues of entitlement to increased initial evaluations 
for degenerative disc and joint disease of the lumbar and 
cervical spine are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.	The competent medical evidence of record does not indicate 
the veteran is currently diagnosed with a left ankle 
sprain, or any chronic residuals related thereto.

2.	The veteran's coronary artery disease is manifested by no 
more than a workload of 5 to 6 metabolic equivalents 
(METs) resulting in dyspnea and fatigue with a left 
ventricle ejection fraction of 55 to 60 percent.


CONCLUSIONS OF LAW

1.	A chronic left ankle sprain was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).

2.	The criteria for an initial evaluation of 30 percent, but 
not greater, have been met for coronary artery disease 
status post myocardial infarction and bypass.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic 
Code 7017 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received proper notification 
prior to the initial unfavorable decision in May 2005.  The 
RO's October 2004 and June 2005 notice letters advised the 
veteran what information and evidence was needed to 
substantiate the claims decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the veteran.  He was specifically told 
that it was his responsibility to support the claims with 
appropriate evidence.  Finally the letter advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The duty to notify the veteran 
was satisfied under the circumstances of this case.  38 
U.S.C.A. § 5103. 

The United States Court of Appeals for the Federal Circuit 
and the United States Court of Appeals for Veterans Claims 
(Court) have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Moreover, since VA's 
notice criteria was satisfied because the RO granted the 
veteran's claim for service connection, the Board also finds 
that VA does not run afoul of the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the St. 
Thomas Medical Facility and White County Community Hospital, 
both of Nashville, Tennessee, have also been obtained.  The 
appellant has not identified any additional records that 
should be obtained prior to a Board decision.  Therefore, 
VA's duty to further assist the veteran in locating 
additional records has been satisfied.  The veteran was 
afforded VA examinations for his coronary artery disease in 
February 2006 and for his left ankle sprain in March 2006.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2008); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

I.	Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

The veteran maintains he suffers from chronic residuals of an 
in-service left ankle sprain.  Specifically, he contends that 
his left ankle continues to roll underneath him, causing pain 
and instability upon walking.  While service treatment 
records indicate the veteran suffered from a sprained left 
ankle in June 1986, there is no evidence a chronic condition 
resulted.  Reports of Medical Examination dated June 1988, 
July 1992 and October 1992 indicate a normal lower 
extremities and feet examination.  There is no evidence the 
veteran further complained of a left ankle disorder.

The Board also notes that there is no evidence that the 
veteran is currently diagnosed with a chronic disorder of the 
left ankle.  Following physical examination in January 2005, 
it was found that there were no objective findings of any 
current left ankle disability, to include residuals of the 
in-service ankle sprain.  Similarly, after physically 
examining in March 2006, which included X-rays of the 
veteran's left ankle, the examiner noted a history of left 
ankle sprain with "no active disease."  

The veteran has provided no competent medical evidence 
indicating he currently suffers from chronic residuals of a 
left ankle sprain.  In fact, the Board observes the veteran 
stated at the November 2008 hearing that he has not been 
diagnosed with a left ankle disability.  Without a current 
diagnosis of a disability, the Board cannot grant service 
connection.  To prevail on the issue of service connection, 
there must be medical evidence of a current disability.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in 
the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability). 

In sum, the Board finds that there is no competent evidence 
of a current diagnosis of a chronic disability resulting from 
an in-service left ankle sprain.  The veteran has produced no 
competent evidence or medical opinion in support of his claim 
that he suffers from such a disorder, and all evidence 
included in the record weighs against granting the veteran's 
claim.  

II.	Increased Initial Evaluation

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's heart disorder, coronary artery disease status 
post myocardial infarction and bypass, as been assigned an 
initial evaluation of 10 percent pursuant to 38 C.F.R. 
§ 4.104, Diagnostic Code 7017 (2008).  Under this Diagnostic 
Code, after three months following hospital admission for 
surgery, a 10 percent evaluation is assigned for workload 
greater than 7 METs but not greater than 10 METs resulting in 
dyspnea, fatigue, angina, dizziness or syncope; or, if 
continuous medication is required.  Id.

A 30 percent evaluation is warranted where there is workload 
of greater than 5 METs but not greater than 7 METs resulting 
in resulting in dyspnea, fatigue, angina, dizziness or 
syncope; or, where there is evidence of cardiac hypertrophy 
or dilation on electrocardiogram, echocardiogram or X-ray.  
Id.

A 60 percent evaluation is warranted where there is evidence 
of more than one episode of acute congestive heart failure in 
the past year; or, workload of greater than 3 METs but not 
greater than 5 METs resulting in resulting in dyspnea, 
fatigue, angina, dizziness or syncope; or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
Id.

Finally a 100 percent evaluation is warranted where there is 
chronic congestive heart failure; or workload of 3 METs or 
less resulting in dyspnea, fatigue, angina, dizziness or 
syncope; or, left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  Id.

One MET (metabolic equivalent) is defined as the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute.  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination cannot be done for medical 
reasons, an estimation by a medical examiner of the level of 
activity (expressed in METs and supported by specific 
examples, such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope 
may be used.  38 C.F.R. § 4.104, Note (2).

In reviewing the evidence of record, the Board finds that an 
initial evaluation of 30 percent, but not greater, is 
warranted for the veteran's coronary artery disease for the 
entire appeal period.  A February 2006 VA examination report 
reflects that according to clinical estimates or clinical 
impression the veteran had an exercise capacity in the range 
of 6 to 7 METS with variable dyspnea and fatigue.  However, 
the examiner noted that the veteran was capable of walking on 
a plain level for as long he wanted, and he could ascend a 
flight of stairs without significant limitations.  Such 
symptoms are consistent with a 30 percent evaluation pursuant 
to Diagnostic Code 7017.

The Board has also determined that an evaluation in excess of 
30 percent is not warranted in the instant case.  There is no 
evidence of record indicating the veteran suffers from a 
workload of less than 5 METs.  Furthermore, there is no 
evidence the veteran suffers from left ventricle dysfunction 
with an ejection fraction of less than 50 percent.  In this 
regard, the Board observes the February 2006 VA examination 
report estimates the veteran's ejection fraction to be 55 to 
60 percent.  In addition, results of a January 2006 stress 
test, performed at St. Thomas Medical Facility, indicate 
normal left ventricle function and an ejection fraction of 56 
percent.  Finally, the Board notes there is no evidence of 
congestive heart failure, either on a chronic basis or 
acutely occurring more than once per year.  

Therefore, in light of the evidence as outlined above, the 
Board finds that an initial evaluation of 30 percent is 
warranted for the veteran's coronary artery disease status 
post myocardial infarction and bypass, as there is evidence 
of workload of 6 to 7 METs resulting in dyspnea and fatigue.  
See 38 C.F.R. § 4.104, Diagnostic Code 7017.  Finally, the 
Board notes that no evaluation greater than 30 percent is 
warranted in the instant case under Diagnostic Codes 7000 
through 7123, pertaining to disabilities of the heart.

The Board also has considered whether the veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected coronary artery disease is inadequate.  A 
comparison between the level of severity and symptomatology 
of the veteran's coronary artery disease with the established 
criteria found in the rating schedule for coronary bypass 
surgery shows that the rating criteria reasonably describes 
the veteran's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the veteran 
has required frequent hospitalizations for his coronary 
artery disease.  In fact, since his coronary bypass surgery, 
it does not appear from the record that he has been 
hospitalized at all for this disability.  Additionally, there 
is not shown to be evidence of marked interference with 
employment due to the disability.  There is nothing in the 
record which suggests that the veteran's coronary artery 
disease has by itself markedly impacted his ability to 
perform his job.  Moreover, there is no evidence in the 
medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

Service connection for a left ankle sprain is denied.

An initial evaluation of 30 percent, but not greater, is 
granted for coronary artery disease, status post myocardial 
infarction and bypass.


REMAND

The veteran contends he is entitled to an increased initial 
evaluation for his service-connected degenerative disc 
disease (DDD) and degenerative joint disease (DJD) of the 
lumbar and cervical spine, each currently evaluated as 10 
percent disabling.  In a March 2008 supplemental statement of 
the case, the RO relied on a March 2006 VA examination and 
February 2008 addendum in continuing the current 10 percent 
evaluations.  However, at the November 2008 Board hearing, 
the veteran asserted that his service-connected DDD and DJD 
of the lumbar and cervical spine have increased in severity 
since his March 2006 VA examination.  As such, a new VA 
examination is therefore warranted.  See 38 C.F.R. § 3.159 
(2008); see also VAOPGCPREC 11-95 (1995) (a new examination 
is appropriate when there is an assertion of an increase in 
severity since the last examination).

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be contacted and asked 
to identify all VA and non-VA healthcare 
providers that have treated him for his 
DDD and DJD of the lumbar and cervical 
spine.  The identified records should be 
obtained.  Any negative response should be 
included with the record.

2.	Schedule the veteran for a VA examination 
to determine the current severity of his 
service-connected DDD and DJD of the 
lumbar and cervical spine.  The claims 
folder, including a copy of this REMAND, 
must be made available to the examiner for 
review, and the record should indicate 
that such a review was accomplished.  All 
indicated tests should be performed and 
the findings reported in detail.  
Following a review of the record and an 
examination of the veteran, the examiner 
should provide a response to all of the 
following:  

i.	The examiner should provide specific 
findings as to the range of motion of 
the thoracolumbar and cervical spine.  
Any pain during range of motion 
testing should be noted, and the 
examiner should accurately measure 
and report where any recorded pain 
begins and ends when measuring range 
of motion.  The examiner should also 
note whether there is any objective 
evidence of weakness, excess 
fatigability, and/or incoordination 
associated with the veteran's lumbar 
and cervical spine disabilities.   If 
observed, the examiner should 
specifically comment on whether the 
veteran's range of motion is 
affected, and if possible, provide 
the additional loss of motion in 
degrees.  The examiner should also 
state whether there is any 
abnormality of the spine, including 
evidence of ankylosis.  

ii.	After considering the veteran's 
documented medical history, the 
examiner should identify all 
impairments associated with the 
veteran's DDD and DJD of the lumbar 
and cervical spine, including any 
associated neurological impairment or 
bladder, bowel, or sexual 
dysfunction.  

iii.	With regard to any neurological 
disability resulting from the 
service- connected back disability, 
the specific nerve(s) affected should 
be specified, together with the 
degree of paralysis caused by 
service-connected disability.  The 
examiner should document the number 
of weeks, if any, during the past 12 
months, that the veteran has had 
"incapacitating episodes," defined as 
a period of acute signs and symptoms 
due to intervertebral disc syndrome 
that requires bed rest prescribed by 
a physician and treatment by a 
physician."  

3.	After completing the above, and any other 
development deemed necessary, readjudicate 
the veteran's claims based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


